Judgment unanimously affirmed. Memorandum: By order dated June 23, 1967 appellant was certified pursuant to the provisions of article 9 of the Mental Hygiene Law (as amd. by L. 1966, eh. 192) to the custody of the New York State Narcotic Addiction Control Commission for a period noi to exceed 36 months. The sole *875contention presented upon this appeal from a judgment dismissing a writ of habeas corpus is that the committing Judge failed to inform appellant that his confinement might extend to such period of 36 months. (Cf. Mental Hygiene Law, § 206, subd. 4, as amd. by L. 1966, ch. 192.) We have examined the stenographic transcript of the proceedings held on June 23, 1967 Special Term, Part II, New York County (Waltemade, J.), which was not before Erie County Court at the time of the hearing on the petition for habeas corpus relief, and find there is no merit to the issue presented. (Appeal from judgment of Erie County Court dismissing writ of habeas corpus.) Present—-Del Vecchio, J. P., Witmer, Gabrielli, Bastow and Henry, JJ.